      Case: 4:19-cr-00049-SO Doc #: 221 Filed: 01/22/20 1 of 2. PageID #: 958




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 4:19CR49-7 and -8
                                                  )
                 Plaintiff,                       )   JUDGE SOLOMON OLIVER, JR
                                                  )
         v.                                       )
                                                  )
 EDWARD LEE DUBOSE JR, and                        )   JOINT PRELIMINARY STATEMENT
 EDWARD DUBOSE SR.,                               )
                                                  )
                 Defendants.                      )




        Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Jason M. Katz, Assistant United States Attorneys. The Government

and the defendants jointly propose the following preliminary statement.

        The government alleges that, from around May 2017 until around November 2017, each

Defendant knowingly agreed with each other and with others to commit drug trafficking offenses

involving cocaine and crack cocaine (cocaine based). The government also alleges that each

Defendant sold drugs on separate instances to confidential sources working with the FBI. As to

Defendant Edward Lee Dubose Jr., the types of drugs sold included cocaine, crack cocaine, and

heroin. As to Defendant Edward Dubose Sr., the types of drugs included cocaine and crack

cocaine. Finally, the government alleges that each Defendant used a telephone in various

instances to facilitate illegal drug sales.

        Each Defendant denies each of these allegations.
      Case: 4:19-cr-00049-SO Doc #: 221 Filed: 01/22/20 2 of 2. PageID #: 959



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January 2020, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.



                                                        /s/ Jason M. Katz
                                                       Jason M. Katz
                                                       Assistant U.S. Attorney




                                                   2
